 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COREY JERROME ELDER,                                No. 2:18-CV-3215-TLN-DMC-P
12                        Plaintiff,
13           v.                                           ORDER
14    JOKSCH, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  On February 5, 2020, the District Judge issued an order relating this action to

20   Elder v. Silva, et al., E. Dist. Cal. case no. 2:16-CV-1925-TLN-DMC-P. See ECF No. 23. The

21   District Judge stated:

22                          Here, the actions involve the same parties, are based on the same
                    claims arising from the same underlying alleged facts, and involve the same
23                  questions of law. Indeed, it appears the entirety of Plaintiff’s second-filed
                    action is wholly encompassed by his first. . . .
24
                                ***
25
                             . . .Should either party wish to consolidate the actions or dismiss the
26                  latter as duplicative, the appropriate motion or stipulations must be filed.
27                  Id. at 2.
28   ///
                                                         1
 1                  Consistent with the District Judge’s order, the parties are hereby directed to file

 2   appropriate motions addressing whether the related action should be consolidated (i.e., a motion

 3   to consolidate actions) or whether the instant action should be dismissed as duplicative of the

 4   related action (i.e., a motion to dismiss duplicative action). The parties may satisfy this order by

 5   filing a stipulation on either question. The parties shall comply within 30 days of the date of this

 6   order. Failure to comply may result in the imposition of appropriate sanctions. See Local Rule

 7   110.

 8                  IT IS SO ORDERED.

 9

10   Dated: March 5, 2020
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
